Citation Nr: 0532718	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1968.

This appeal to the Board of Veteran Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA.

The veteran was scheduled to provide testimony before a 
Veterans Law Judge via a videoconference hearing but failed 
to appear. 


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of stressful events of an assaultive 
nature, and medical evidence including expert opinions of a 
nexus between diagnosed PTSD and the stressful event(s) in 
service.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

During the course of the current appeal, the Board notes that 
there have been changes in the laws with regard to notice, 
the duty to assist in development of the evidence and other 
such matters.  In this case, with regard to the only 
appellant issue, and given the extensive nature of available 
evidence, the acknowledged responsiveness of the veteran to 
the mandates of providing pertinent evidence with regard to 
his claim, and the ultimate resolution reached in the case 
herein, the Board can stipulate that all requirements of due 
process have been fulfilled, and that the action taken herein 
does not in any way jeopardize or diminish the rights of the 
veteran nor in any other way prejudice his case. 

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In the event that PTSD is in fact one of the diagnoses, the 
RO must address the issue of special provisions of pertinent 
regulations relating to PTSD due to personal assault (to 
include on the basis of aggravation), or comparable events, 
including M21-1, Part III, Chapter 5, Fast Letter 96-81 of 
July 1996 as amended, and relevant judicial mandates such as 
West v. Brown, 7 Vet. App. 70 (1994) and Zarycki v. Brown, 6 
Vet. App. 91 (1993).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

In general, the evidence necessary to establish the 
incurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  In this case, the veteran does not argue, and the 
evidence, including a review of the information contained in 
the veteran's personnel file (DA Form 20) and his discharge 
(DD Form 214), does not show, that he participated in combat.  
In addition, the claimed stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat in-service assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault and/or violent injury cases, 
the Court pointed out that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id. 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8), (9)).  The Court has also held that these 
provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault or trauma, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  

VA will not deny a PTSD claim that is based on in-service 
personal assault or trauma without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

The veteran had active service March 1965 to February 1968, 
and is certified as having had 31 months in USAREUR Germany.  

Actual service medical records are virtually nonexistent and 
consist of an immunization records and separation examination 
on which findings are negative.

The RO has requested the veteran's personnel records to 
include his 201 file, and some segments of that are now of 
record.  In summary, it is shown that early in his service, 
he had some occupational and educational aspirations, and in 
fact got his GED.  He underwent training at the NCO Academy 
in Germany.  At one time, he aspired to take pilot training, 
but later in service, said he would do that as a civilian 
instead.  Initially assigned as a personnel specialist, where 
his MOS evaluation scores were low; for a brief time, he was 
assigned as a security guard and then test station operator, 
supply and battery clerk, and finally, as a MG Sergeant.

The only official disciplinary action against the veteran now 
of record relates to his failure to be at his appointed place 
of duty in November 1967 for which he received an Article 15 
for violation of Article 86 of the UCMJ.

Indications in the claims file reflect that the veteran's 
original file was lost, including presumably both service and 
post-service documentation.  The file now before the Board is 
a rebuilt file since January 1998.  

The veteran was first seen at the VA Domiciliary in June 1997 
and indicated that he had been seen recently at the VAMC in 
Los Angeles as well.  

His initial claim for VA compensation was filed in late 1997 
at which time he referred to having been sexually traumatized 
in late 1967 while in service.

Nonservice-connected pension benefits were assigned from 
April 24, 1997.

VA clinical records since 1996 show that the veteran had been 
a commercial fisherman (and canvas maker) for some almost 30 
years after service until about 1993 when he became disabled 
and had to quit.  He was repeatedly described as a "loner"; 
did not confide his circumstances even during therapy 
sessions; was seemingly estranged from his family; and had 
few if any friends or associates.  Even in the quasi-
therapeutic setting, he would isolate himself, physically and 
emotionally, even to sitting away from everyone else in 
common areas.

Reports from a period of evaluation and care from June 1997 
to March 1998 noted that he was homeless and living at the 
domiciliary during his detoxification program.  He said he 
began to drink at age 8, but had not done drugs until age 17 
or so and cocaine at age 20.  He was primarily felt to have 
depression and anxiety for which medications were instituted.  

Additional clinical notations included that he had left home 
at age 9 or so; did not get along well with most of his 
family; and had a broad family history of alcohol abuse.  
After some number of sessions, it was also noted that he had 
a history of some sort of unspecified childhood abuse or ill-
defined unpleasantness. 

A clinical examiner noted that he only shared his family 
issues in "pieces and bits" and was extremely reluctant to 
describe them in any depth.  

It is of interest that on those occasions when he did provide 
information, the examiners all felt that he was being 
entirely truthful if not very forthcoming.

On a VA Form 21-4138 after he filed his VA claim, the veteran 
first described his in-service trauma incident in some 
detail, and alleged that his bleakest times were due thereto.  
He stated that it was very difficult for him to discuss it at 
all, let alone in detail.  He asserted that he had been raped 
by 5 servicemen who were upset with him because he kept 
winning at organized boxing matches or fist fights.  The 
specific assault took place in November or December 1967.  He 
said he had been out drinking and was walking alone at night, 
returning to post.  He was hit on the head, and was out 
(unconscious) for a brief time during which time he was 
assaulted.  He sought medical help from a friend who 
guaranteed he would not put it in his records.  He remembered 
having awakened from the blow to find several of the service 
members still taking turns at raping him.  He said that they 
had ganged up on him because they had been unable to win 
against him when fighting him individually in the ring.  He 
indicated that there was nothing he could do, but he was 
terribly ashamed and remained so for decades.  He said that 
at that point in time in service, he began carrying a weapon 
and would have attacked them had he come across them alone, 
but did not.

On numerous occasions, VA psychiatric and psychological 
examiners have diagnosed PTSD and attributed it to the in-
service alleged stressors.  GAF has ranged around 50.

A written document, entitled "professional opinion," is of 
record, dated in February 2004, from a VAMC Staff 
Psychologist. 

In summary, she opined, in pertinent part, that: 

(The veteran) currently meets DSM-IV 
criteria for PTSD, chronic, related to a 
sexual assault that occurred while he was 
serving in the military; major depressive 
disorder; and alcohol dependence.

(The veteran) was exposed to a traumatic 
event (rape during his military service), 
which threatened his physical integrity, 
and his response involved intense fear, 
helplessness and horror.  He reports 
symptoms related to re-experiencing the 
event (intrusive recollections, 
physiological reactivity, recurrent 
dreams, intense distress at exposure to 
cues that resemble/symbolize the event), 
persistent avoidance of stimuli related 
to the trauma (avoids thoughts, 
triggering activities, feels estranged 
from others), and increased arousal 
(difficulty sleeping, irritability, 
difficulty concentrating, hypervigilance, 
exaggerated startle response).  These 
symptoms have been present for since the 
assault and cause significant impairment 
in functioning.  

The examiner further opined that:

(The veteran) reports the following 
symptoms of depression: Depressed mood, 
markedly diminished interest in 
activities, insomnia, psychomotor 
retardation, feelings of guilt and 
worthlessness, and diminished ability to 
concentrate.  The veteran denies current 
suicidal ideation.  These symptoms cause 
the patient significant impairment and 
have been present since the military 
sexual assault.

The examiner concluded that: 

(the veteran) denies having had 
psychological difficulties or treatment 
prior to being sexually assaulted while 
serving in the military, and his current 
PTSD diagnosis, as well as the depression 
and alcohol dependence, are more likely 
than not the result of that incident.  
(emphasis added).

In recent correspondence, the veteran has indicated that the 
only civilian person to whom he ever told his in-service 
sexual assault story was his younger sister (who had been 
about 12 when the incident happened); that he had only done 
so long after the fact; and because he was trying to make her 
understand why his life had been so messed up.  She 
apparently did not take it well, and he stated that their 
relationship had never been the same since he told her; that 
he was sorry he had done so; and that even this impacted his 
ability to tell others, although he was now endeavoring to do 
so in order to get proper care by VA.
 
Analysis

Given the nature of the action taken by the Board herein, it 
can be stipulated that adequate evidence has been 
satisfactorily developed and that the veteran has benefited 
from all due process protections as contemplated within newly 
enacted legislation.

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  Nonetheless, 
the Board finds that there is a sufficiently credible and 
adequate basis for satisfactorily resolving the issue at 
hand.   

Applicable regulations provide that service connection for a 
psychiatric disorder such as PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances.  In the case 
of a claim that a personal assault or specific traumatic 
incident such as has been alleged in this case, was the 
stressor for PTSD, certain additional or collateral factors 
may be taken into consideration.  

From the outset, the Board would address that the veteran's 
service medical records are virtually nonexistent, and the VA 
claims file from prior to 1998 has been lost.  In no way 
should he be penalized for these missing parts of the 
evidentiary puzzle.  

The Board would also note that those who have been treating 
the veteran and perhaps know him best find him to be 
credible.  His story has been difficult to remember and tell.  
Since the one person (a family member) he told about it, to 
try to explain his own deficiencies within their own personal 
relationship, did not take it well, and then turned against 
him, he is understandably even more reluctant to discuss it 
much for others.   

The Board also notes that there are some undercurrents in the 
record which would tend to indicate that the veteran had a 
difficult childhood, i.e., he left home at age 9 and drank 
from an early age.  However, there is nothing to indicate 
that before service, he used drugs or was a particular 
disciplinary problem.  

It is noteworthy that the single official disciplinary action 
taken against him in service, an Article 15, was also 
concurrent with or slightly after the alleged assault 
incident.  So, while service documentation does not otherwise 
specifically corroborate his story, and the available record 
is minimal, his behavior then and since certainly is 
consistent therewith.  

Moreover, as is often required in cases such as this, and as 
is permissible under special rules for PTSD claimed as a 
result of assault, certain special evidentiary elements may 
be used.  In this case, and even acknowledging that service 
records are minimal at best, the Board finds it noteworthy 
that while the veteran had consumed alcohol since he was a 
kid, he began his serious polysubstance (including cocaine) 
use virtually at an age concurrent with the alleged assault.  
His admission of that drug use history was also given at a 
time not coincident with his endeavoring to prove his current 
appellate case.  And it generally becomes more credible since 
it was given under circumstances when it was not necessarily 
in his own best interests to make such a disclosure, i.e., 
trying to get treatment not a claim for compensation.   

While these facts alone do not provide a singular foundation 
for his allegations, they do indeed adequately collaterally 
bolster them as required by the regulations.

Notwithstanding it is a painful chapter in his life, which 
has purportedly impacted his daily life and all interactions 
since then, he has now persuasively testified as to that 
event, and the Board finds him and the story to be credible.  
And the exact circumstances of that incident are not 
contradicted by collateral records, and are consistent 
therewith.  

Suffice it to state that his story is also believed by the 
clinicians and therapists who have seen him in a clinical 
and/or personal setting since then.  And, all in all, the 
Board has found a valid and justifiable basis for extending 
credibility to his account.  

The veteran has been found to have been predominantly 
diagnosed as having PTSD, as well as clinical depression.  Of 
record is the unequivocal conclusion, reached by medical and 
lay experts, that his current symptoms are due to and 
entirely consistent with the reasonably substantiated in-
service stressor.  The Board finds no sound basis for 
disagreement.   

Resolving all doubt in his favor, the veteran's currently 
diagnosed depression and PTSD cannot be dissociated from the 
veteran's reported assault during service.  




ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


